UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report:April 29, 2013 Professional Diversity Network, Inc. (Exact Name of Registrant as specified in its charter) Delaware 001-35824 83-0374250 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification Number) 801 W. Adams Street, Suite 600 Chicago, Illinois 60607 (312) 614-0950 (Address, including zip code, and telephone number including area code of Registrant’s principal executive offices) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On April 29, 2013, Professional Diversity Network, Inc. issued a press release announcing that its Board of Directors approved a $1 million share repurchase program. The full text of the press release issued in connection with the announcement of the share repurchase program is attached hereto as Exhibit 99.1 to this Current Report on Form 8−K and incorporated herein by reference. Item 9.01.Financial Statement and Exhibits. (d) Exhibits Press release of Professional Diversity Network, Inc., dated April 29, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PROFESSIONAL DIVERSITY NETWORK, INC. Date:April 29, 2013 By: /s/ James Kirsch James Kirsch Chief Executive Officer EXHIBIT INDEX Exhibit No. Description Press release of Professional Diversity Network, Inc., dated April 29, 2013.
